Citation Nr: 0016769	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  94-19 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which granted service connection for 
PTSD and assigned that disability a 10 percent evaluation.  
The veteran appealed as to that evaluation.   


REMAND

The veteran is seeking an increased rating for his service-
connected PTSD, which is currently evaluated as 10 percent 
disabling.  The Board notes that medical records indicate 
that during a March 1993 VA examination, the examiner made a 
sole diagnosis of moderately severe PTSD.  However, other 
medical records indicate that while the veteran has some 
symptoms of PTSD, it appears that there is some question as 
to whether the veteran's primary psychiatric symptomatology 
is due to other disorders including alcohol dependence and a 
dysthymic disorder.  

During two subsequent VA examinations in May 1996, the 
examiners indicated that the veteran had some symptoms of 
PTSD, which was one of the diagnoses in the examination for 
mental disorders.  However, the report of the May 1996 VA 
examination for mental disorders indicated that the veteran's 
primary diagnosis was alcohol dependence, and that this was a 
bigger problem than the PTSD.  During that examination, the 
Axis I impression was alcohol dependence, and PTSD.  The 
examiner concluded with an assessment that the veteran did 
give symptoms of PTSD even though the description was very 
vague.  The examiner noted that however, alcohol seemed to be 
a bigger problem than emotional problems.  The examiner noted 
that the veteran had not been in treatment for his PTSD 
symptoms, and that it was questionable whether it had been 
really incapacitating for the veteran.  

Both that report and the May 1996 VA PTSD examination 
indicated that it was unclear to what extent the veteran's 
psychiatric symptomatology was due to his service-connected 
PTSD, as opposed to other nonservice-connected disorders, 
including alcohol dependence and a dysthymic disorder.  A 
global assessment of functioning (GAF) score of 50 was 
recorded during the mental disorders examination in May 1996.  
However, on the basis of the current record, the Board is 
unable to differentiate to what extent the veteran's 
symptomatology and impairment is solely due to the veteran's 
PTSD, as opposed to other assessed disorders including 
alcohol dependence or a dysthymic disorder.

The Board also notes that following the May 1996 VA 
examinations, the veteran did not respond to a December 1996 
request for information regarding treatment for PTSD; and 
failed to report for an examination scheduled in February 
1997.  The Board notes in this regard that the claims file 
shows various addresses attributed to the veteran and used 
for notification purposes, including two addresses at the 
same street address but different municipalities in the same 
state.  It is not clear, but it appears that the veteran may 
have not received notice regarding the request for medical 
record information, or regarding the scheduled examination in 
February 1997.  In order to give the veteran every 
consideration, the Board is of the opinion that after 
verifying the veteran's current address, he should be again 
requested to provide information to facilitate obtaining any 
pertinent existing medical records not of record.  

Under these circumstances, it is the Board's judgment that 
the veteran should be afforded an opportunity for a more 
current and thorough psychiatric examination.  The RO should 
also determine if there are any medical records available 
relating to evaluation and treatment in recent years for the 
veteran's PTSD; all relevant treatment records should be 
secured.  Murincsak, v. Derwinski, 2 Vet. App. 363 (1992). 





Therefore, this case is REMANDED for the following action:

1.  The RO should verify the veteran's 
correct address, and contact him to 
determine if there are any medical 
records available relating to evaluation 
and treatment in recent years for his 
PTSD.  All relevant treatment records 
that are not already on file should be 
secured.

2.  The veteran should be scheduled for a 
special VA psychiatric examination to 
determine the nature and extent of his 
service-connected PTSD standing alone. 
The veteran's claims file and a copy of 
this remand are to be provided to and 
reviewed by the examiner prior to the 
evaluation.  The examiner must carefully 
differentiate any symptoms caused by the 
appellant's PTSD, from those caused by 
alcohol and/or substance abuse, or other 
psychiatric disorder including a 
dysthymic disorder.  All appropriate 
tests and indicated studies are to be 
performed.  A Global Assessment of 
Functioning Score, consistent with the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS, (4th ed. 1994), must be 
assigned for the PTSD only, along with an 
explanation of what the assigned score 
represents.  If the symptoms cannot be 
differentiated, that fact must be noted, 
and an explanation provided.  

The appellant should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this fact should be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

When the requested development has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded the 
appropriate opportunity to respond before the record is 
returned to the Board for further review.
 
By its REMAND, the Board intimates no opinion as to the 
ultimate disposition of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




